Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2014

                                      No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18394
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        Appellee’s brief is currently due September 12, 2014. On September 12, 2014, appellee
filed an unopposed motion to extend time to file its brief and a request to include two exhibits
from appellate cause number 04-14-00012-CV in this appellate cause number. As for the
extension, appellee asks for an additional twenty-one days to file the record from the date a
supplement clerk’s record is filed. Appellee contends the record is incomplete and it has
requested additional documents to be included in the clerk’s record and that such filing is
imminent. We GRANT appellee’s motion for extension of time and ORDER appellee to file its
appellate brief twenty-one days after the date the supplemental clerk’s record is filed. We
ORDER the district clerk to file the requested supplemental record in this court on or before
September 29, 2014.

        As to the missing exhibits, we DENY the request to incorporate the exhibits from cause
number 04-14-00012-CV into the current cause number. Rather, we ORDER the court reporter
to file a supplemental reporter’s record including complete versions of defendant’s exhibits 8 and
9 from the sanctions hearing. Contrary to the reporter’s index of exhibits, exhibits 8 and 9 were
offered into evidence without opposition and are cited to by the trial court in the judgment and
order of sanctions. If the reporter is unclear about the exhibits, the reporter should contact
appellee’s counsel for additional information. The court reporter is ORDERED to filed the
complete exhibits described above in this court on or before September 29, 2014.

       We order the clerk of this court to serve a copy of this order on appellant, all counsel, the
district clerk, and the court reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court